Title: To Benjamin Franklin from Samuel Cooper, 8 September 1780
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,Boston Septr. 8th. 1780.
Having very Short Warning of an Opportunity to France by Bilboa, I can only give you a short and abrupt Account of Things here.
Last Monday all the Towns of this State assembled for the Choice of a Governor, Lt Governor, and Senators, according to the new Constitution. In this Town Mr S. Adams had 1. Vote, for Governor, Mr Bowdoin 64. Mr Hancock 853. This last Gentleman has a great Majority thro the State, and will without doubt be chosen Governor of it. It was urged in his Favor at the Elections that he took an early, open and decided Part in the Opposition to the oppressive Measures of Britain; that in this he generously risqued his Life and Fortune; and that it was expected that we should appear to be the same People we were when the Controversy began by giving our first Honor to those who distinguished themselves at that Time, and that a contrary Conduct would disappoint our Friends in Europe and gratify our Enemies.
The Alliance arrived here some Weeks ago with Dr. Lee, who is still in Town. This Vessel appears to me to have left France in an unjustifiable Manner, tho I cannot yet obtain the particular Circumstances. Landais did not hold his Command thro the Voyage, which was either relinquished by him or wrested from him. All the Passengers, as well as Officers and Sailors are highly incensed against him; and Dr Lee as much as any one. A Court of Inquiry is now sitting upon this Matter, in which the Dr has given a full Evidence against the Captain which represents him as insane. The Officers and Men complain loudly of being kept out of their Prize Money; this may make a temporary Impression upon some here, but People of Discretion wait for Accounts from France on the other Side: and I pledge myself that your Honor will appear clear thro this whole Matter.
Soon after the Chevalier de Ternay arrived at Rhode Island with his Squadron from Brest, the British Fleet at N. york having received a Reinforcement from England appeared before that Place, and being superior to the French have hitherto prevented our designed military Operations; so that unless the second Division soon arrives from Brest, or an Addition be made to the Strength of Ternay from some other Quarter, our Hopes of striking an important Blow this Campaign will vanish. About the Time the British Fleet made it’s appearance before N. port, Genl. Clinton embarqued his Troops at New york so as to occasion an Apprehension that he designed to attack our Allies on R. Island. This afforded an Opportunity for the Militia of this State, at the Call of the French General, to manifest their Alertness in flying to the Aide of our good Friends thus threatned. Many thousands were at or near R. Island at a very short warning, which made an agreeable Impression on the Minds of the Admiral and General of France, and their respective Corps’. The British Troops, however, never approached to attack New port, and by the Aid of the Militia it was soon put into such a Posture of Defence as to defy their whole Force.
We have lately reinforced Genl. Washington’s Army at an high Bounty and Wages: This Reinforcement, from too sanguine a Dependence on the present Campaign is only for six Months; Should the War continue another Year as it is very likely, We must have a naval Superiority here to do any Thing important. Could we remove the British Force from this Continent, the Stroke would be decisive; No Exertion should be spared either here or in France for such a Purpose, it seems the only effectual Method of obtaining Peace, and till this is done, all is at Hazard. We have had warm Hopes that the combined Forces in the W. Indies would have carried Jamaica, but our last Accounts from that Quarter have no Expectation of such an Attempt.
I received by the Alliance the Caracaturas you were so kind as to send me. They afford a striking Picture of Barbarity, and I have disposed of them in such a Manner as to do Good.
I am much obliged to you for the Regard shown to my little Grandson in France, who I hope will one day promote in some Measure the Views of the Alliance. I am my dear Sir, with unalterable Friendship, and every Sentiment of Esteem, Your obedient humble Servant
Saml. Cooper.
His Excellency Benjn. Franklin Esqr.
 
Notation: Dr. Cooper Sept 8 1780
